Exhibit 10.17

 

THIS AGREEMENT is made 10th March 2004

 

BETWEEN:-

 

  (1) Trikon Technologies Inc, whose registered office is at Ringland Way,
Newport, South Wales, NP18 2TA and

 

  (2) Dr John Macneil

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

1. APPOINTMENT:

 

The company shall employ the Employee and the Employee shall serve the Company
as Acting Chief Executive Officer and President of Trikon Technologies Inc.

 

The Employee will report to the Executive Committee of the Board of Directors of
Trikon Technologies Inc. (“The Board”) and shall be a member of the Board of
Directors of Trikon Technologies Inc.

 

The Employee will be employed by Trikon Technologies in the UK and be subject to
the employment law and conditions of employment pursuant in the UK.

 

2 DURATION OF EMPLOYMENT AND PERIOD OF NOTICE:

 

The employment, in this position, shall be from 10th March 2004. Employment
shall continue thereafter until determined by either party giving to the other
not less than six calendar months previous notice in writing (subject always to
clause 10 hereinafter). All notice payments will be based on basic salary only
and will not include any bonus amounts.

 

The Employee’s employment with the Company shall terminate on the sixty-fifth
birthday of the Employee without any need for prior notice.

 

3. DUTIES OF EMPLOYEE:

 

  3.1 Whilst he is engaged by the Company under this Agreement, the Employee
shall use his best endeavours to promote the interests of the Company for the
time being and shall devote so much of his time and attention and abilities as
is reasonably necessary for the proper performance of his duties hereunder and
to ensure satisfactory operation of the business of the Company and of it’s
subsidiary and associated companies.

 

  3.2 Executive Director

 

  3.2.1 The employee shall perform such duties and exercise such powers,
authorities and discretions as the Board shall vest in



--------------------------------------------------------------------------------

him subject to such restrictions as the Board may impose and shall have power to
appoint and dismiss employees and consultants and enter into any contact on
behalf of the company in the ordinary course of its business to do all other
acts in the ordinary course of the Company’s business consistent with his
position as a Director provided that the Employee shall at all times conform to
the written instruction of the Board.

 

  3.2.2 The Employee shall perform such duties in such locations as the Board
shall from time to time reasonably request having regard to the age experience
and qualifications of the Employee and after having regard to the reasonable
requirements of the employee in connection with this personal and/or family
circumstances.

 

  3.3 The duties of the Employee hereunder shall extend worldwide, and will
require travel abroad.

 

  3.4 For the duration of this Agreement, the Employee shall not be concerned
with any other business enterprise.

 

  3.5 The Employee shall not (except in the proper course of his duties or
unless ordered to do so by a Court of competent jurisdiction) divulge any
information concerning the business, transactions, secrets or affairs of the
Company or of any of its subsidiaries or associated companies either during or
after his employment with the Company. During his employment with the Company he
shall use his best endeavours to prevent the disclosure of such information by
third parties and shall not in any way use or attempt to use such knowledge or
information which may injure or cause loss directly or indirectly to the Company
or any subsidiary or associated company or use his personal knowledge of or
influence over any subsidiary or associated company so as to take personal
advantage of their trade or business connections.

 

  3.6 All notes and memoranda of any trade secrets or any other information
concerning the business of the company and its subsidiaries and associated
companies which shall be made or received by the Employee during the course of
his employment hereunder or which may already be in his possession shall be
surrendered by the Employee to someone duly authorised at any time during the
course of his employment.

 

4. REMUNERATION:

 

  4.1 The remuneration of the Employee during the continuance of his employment
hereunder shall be an annual salary of £130,000 per annum which shall accrue
from day to day and shall be payable in arrears by equal monthly instalments
(i.e. £10,833 x 12 months) on the 28th day of every month.

 

2



--------------------------------------------------------------------------------

  4.2 The employee will be paid a one time bonus of £20,000 on taking up the
position. This bonus will be forfeit and repayable to the Company in the event
that the Employee resigns as Acting Chief Executive and President of Trikon
Technologies within six months of the above date, except in the case of
resignation with cause as per section 18 below when the bonus would not be
repayable.

 

  4.3 The Employee will be eligible for a bonus plan that may vary from year to
year, as determined by the Board depending upon the strategic goals and
objectives of the Board. The detailed targets and incentives will be set by the
board to reflect company objectives, resources and opportunities.

 

  4.4 A grant of stock options will be made to the Employee as soon as share
holder approval is gained for a new Stock Option Plan, meanwhile the Board of
Directors intends to approve a one year grant of 25,000 Cash Settled Stock
Appreciation Rights.

 

  4.4 Employee performance in this position will be reviewed no later than
December 31st 2004 and a decision made at that point to either (a) make the
appointment permanent, or (b) search for a permanent replacement and meanwhile
extend the position as Acting CEO for a further three to six months. In the
latter eventuality the Employee would have the option, on appointment of a
replacement CEO, to either return to his previous position as Chief Technical
Officer or resign with cause as provided in section 18 below.

 

  4.5 The salary payable under 4.1 above shall be reviewed by the Company on
January 1st 2005, or at such earlier date as the Board shall decide to make the
position permanent, and annually thereafter. Such remuneration shall be
inclusive of any remuneration to which the Employee shall be entitled as
Director of the Company or any of its subsidiaries or associated companies.

 

5. REIMBURSEMENT OF EXPENSES:

 

The Company shall reimburse the Employee all travel, hotel and any other
out-of-pocket expenses reasonably and properly incurred by him exclusively in
connection with the performance of his duties hereunder. As you will be required
to liase directly with overseas subsidiaries the company will pay all reasonable
home telephone expenses.

 

6. PROVISION OF A MOTOR CAR:

 

To assist the Employee to carry out his duties hereunder the Company will
provide, license and insure a suitable four or five door motor car for the
Employee during the currency of his Agreement, costing the Company a lease cost
of no more than £1000 per month, based on a four year, 100,000 mile

 

3



--------------------------------------------------------------------------------

lease agreement. The company shall pay all running expenses, maintenance and
outgoings insofar as the Employee in the performance of his duties reasonably
incurs them. This car will at all times remain the property of the company. The
Employee shall be entitled to use the car reasonably for his private purpose
without payment and the Company will bear the cost of fuel for such use.

 

Alternatively, the Employee may choose to have a car allowance of £1000 per
month instead of a company car. If the employee chooses this option he should
drive a four or five door car suitable for carrying out his duties. In this case
insurance, running expenses and maintenance will be the responsibility of the
Employee. The company will bear the cost of all business and reasonable private
fuel.

 

7. PENSION AND HEALTH INSURANCE

 

The employer will make pension contributions on your behalf to the Group
Personal Pension Plan. The employer will make 1.5 times the percentage
contribution made by you, to a maximum employer contribution of 15%. For
example, if you contribute 6%, the employer will contribute 9%.

 

The employer will pay for you, your partner, and dependent children, to be
enrolled in the company private healthcare insurance plan.

 

8. HOLIDAY ENTITLEMENT:

 

The Employee shall be entitled to 25 working days paid holiday in each calendar
year (in addition to UK public holidays) to be taken at such time or times as
may be agreed between the Company and the Employee.

 

9. PATENTS AND INVENTIONS:

 

  9.1 The rights of the parties hereto in any invention, patent, utility model,
design copyright, technology and know-how of all types (including test and
performance data, processes, production methods) or other intellectual property,
including improvement to all such matters and all recorded material defining
describing or illustrating such matter whether in writing or other recording
media an whether stored in plain or in code from (herein referred to
collectively as “Technology”) shall be as follows:-

 

  9.1.1 An invention within the scope of Section 39 of the Patents Act 1977 made
by the employee in the course of his normal duties or duties specifically
assigned to him, or by the Employee at the time of occupying a post in the
management structure of the Company such that he has a special obligation to
further the Company’s interest so that It ought to be regarded as the property
of the Company, shall belong to the Company as provided in the said section 39.

 

4



--------------------------------------------------------------------------------

  9.1.2 Other Technology including inventions not within the preceding paragraph
devised or discovered by the Employee which related to the business of the
Company or to any other business which might conveniently or otherwise be
carried on in conjunction with the company’s present or known or expected future
business shall be offered to the Company by the Employee and if the company
accepts the same the Employee shall be entitled to such reasonable compensation
as the Board may decide.

 

  9.1.3 In the case of any other Technology belonging to or possessed by the
Employee, the Company shall have a right of first refusal of the same. Should
the Company refuse to take up rights the Employee shall not offer such rights to
any other person on more favourable terms than were offered to the Company.

 

  9.1.4 In every instance where the Employee devises or discovers any Technology
he shall, as soon as practical inform a member of the Board of the subject
matter of the Technology in confidence. In the event that the said subject
matter is accepted and adopted by the Company, whether patentable or otherwise
registerable, the Employee shall promptly (whether during the continuance of
employment with the company or thereafter) at the request and cost of the
Company sign all documents application forms in order to best the same in the
Company. It shall be the duty of the Employee to maintain and keep all proper
and correct records of the said subject matter, as it may be desirable for
future reference.

 

10 TERMINATION:

 

  10.1 This Agreement may be terminated forthwith by the Company without prior
notice (except of paragraph 10.1.4 hereof) if the Employee shall at any time: -

 

  10.1.1 Commit any serious or after due warning any persistent breach of any of
the provisions herein contained;

 

  10.1.2 Be guilty of any grave misconduct or wilful neglect in the discharge of
his duties hereunder or in connection with the business of the Company or any of
its subsidiary or associated companies;

 

  10.1.3 Become bankrupt or make any arrangement or composition with his
creditors;

 

5



--------------------------------------------------------------------------------

  10.1.4 Become permanently incapacitated by accident or ill-health from
performing his duties under this Agreement provided that in such case the
Company shall give the Employee not less than three month’ notice in writing;

 

  10.1.5 Be convicted of any criminal offence triable on indictment (other than
a motoring offence not resulting in imprisonment); or

 

  10.1.6 Be disqualified from being a Director of a company.

 

  10.2 Any termination of the Employee’s employment hereunder shall be without
prejudice to any other rights of the Company.

 

11. LIQUIDATION

 

In the event of this Agreement being determined by reason of the liquidation of
the Company for the purposes of amalgamation or reconstruction and the Employee
being offered employment with any concern or undertaking resulting from such
reconstruction or amalgamation on terms or conditions not less favourable than
the terms of this Agreement then the Employee shall have no claim against the
Company in respect of such determination.

 

12. RESTRICTION ON SUBSEQUENT ACTIVITIES:

 

  12.1 As the Employee in the course of his employment is likely to obtain
knowledge of the Company’s trade secrets and other confidential information will
have dealings with the customers and suppliers of the Company, in order to
protect the goodwill and business of the Company the Employee agrees, “without
prejudice” to any other duty implied by law or equity, that in the event of the
Employee’s employment with the Company being terminated in any way whatsoever
shall not: -

 

  12.1.1 During the Employee’s period of notice of termination of employment,
or, where the Employee receives pay in lieu of notice, the Employee shall not
until the notice period, or pay in lieu of notice period, has expired:

 

  (a) Be involved in the start up of a directly competitive business.

 

Or

 

  (b) Accept a position with a directly competitive business.

 

Or

 

  (c) Act as a consultant for a directly competitive business.

 

  12.1.2 For a period of two years:

 

  (a) Induce or attempt to induce (directly or indirectly) any person to leave
the employment of the Company or any subsidiary or associated company.

 

6



--------------------------------------------------------------------------------

  12.1.3 At any time after such termination:

 

  (a) Disclose or make use of the Company’s trade secrets or information
concerning the business, transactions or affairs or the Company or other
confidential information (or of any subsidiary or associated company); or

 

  (b) Hold himself out to the detriment of Trikon Technologies as having had any
connection or association with the Company.

 

13. DIRECTORSHIP OF COMPANY AND SUBSIDIARIES:

 

  13.1 The Employee shall not resign his office as a Director of the Company
during the continuance of his employment hereunder.

 

  13.2 Upon the termination of employment the Employee agrees to resign as a
Director of the Company or any subsidiary or associated companies.

 

14. PRIOR AGREEMENTS:

 

This Agreement supersedes any subsisting agreement relating to the employment by
the Company of the Employee.

 

15. MEDICAL EXAMINATION:

 

The Employee may be required to attend and undergo at the Company’s expense an
annual medical examination with the Company’s medical advisor and the Employee
will be entitled to be shown the full results of such medical examination.

 

16. DISPUTES PROCEDURE:

 

The procedure for the settlement of any grievance of the Employee relating to
his employment is in the first instance, for the Employee to raise and submit
such grievance either orally or in writing to the Chairman of the Board of
Directors of Trikon Technologies Inc. If such grievance is not resolved to the
satisfaction of the Employee within a reasonable time after such submission the
Employee may ask for the matter to be passed for consideration to the full Board
and the Employee shall be entitled to submit such grievance either orally or in
writing to the Board or shareholders.

 

17. TERMINATION OF EMPLOYMENT:

 

The termination of the Employee’s employment with the Company for any reason
whatsoever shall not affect any of the provisions hereof as are expressed to
operate or have effect hereafter.

 

7



--------------------------------------------------------------------------------

18. RESIGNATION WITH CAUSE

 

In the event that the Company completes a merger or acquisition and can not
offer the Employee comparable employment going forward, or the Employee feels
unable to fulfill his duties going forward, or in the event that a majority of
the members of the Board of Directors resign or are replaced and the newly
constituted Board appoints a new Chief Executive Officer, then the Employee
shall have the right to resign his position with the Company and receive a
termination payment, this right will apply from the date of such event until 90
days thereafter only. The termination payment will be the sum of the relevant
notice payment as detailed in section 2 above, plus a severance payment equal to
one half of the total earnings (base salary plus bonus) paid by the Company to
the Employee during the preceding 12 months.

 

AS WITNESS the hands of the parties hereto the day and year first above written.

 

SCHEDULE:

 

In accordance with Employment Protection (Consolidation) act 1978, the following
terms of the Employee’s employment apply on the date of this Agreement:

 

(a) Job Title – see Clause 1.

 

(b) Date of Commencement of Employment – see Clause 2.

 

(c) Date of commencement of continuous period of employment for purpose of
Clause 2. As in (b) above

 

(d) Remuneration – see Clause 4

 

(e) Hours of Work – there are no fixed hours of work – see Clause 3.

 

(f) Holidays – see Clause 8

 

(g) Discipline and grievance procedure – see Clause 16. There are no specific
disciplinary rules applicable to the Employee. If the Employee is dissatisfied
with any disciplinary decision he should seek satisfaction in accordance with
the grievance procedure laid down in Clause 16.

 

SIGNED by

 

SIGNED by

Richard Conn

 

John Macneil

For and on behalf of

   

TRIKON TECHNOLOGIES Inc.

   

In the presence of: -

 

In the presence of: -

 

(Both parties should additionally initial each page of this agreement)

 

8